Citation Nr: 1750492	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1988.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in September 2016 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issues of service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of ischemic heart disease and diabetes.

2.  It is at least as likely as not that the Veteran was exposed to herbicide agents during his active service in Thailand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he was exposed to herbicide agents during service in Thailand and that he is entitled to service connection for ischemic heart disease and diabetes mellitus type 2 based on regulatory presumptions.  See, e.g., September 2016 hearing testimony.

The Veteran has current diagnoses of ischemic heart disease and diabetes.  See, e.g., June 2011 VA Agent Orange Registry Report.  The dispositive issue in this case is whether the Veteran was exposed to herbicide agents.

The Veteran alleges that he was exposed to herbicide agents (e.g. Agent Orange) during his service in Thailand.  VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the Takhli Royal Thai Air Force Base (Takhli RTAF base or Takhli).  See M21-1, IV.ii.1.H.5.a.  Specifically, those protocols direct that if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  See id. at IV.ii.1.H.5.b. 

The Veteran contends that he was exposed to herbicides from his work duties as an aircraft crew chief and assistant crew chief, explaining that he had to perform various duties at the end of the runway, which was on or near the Takhli RTAF base perimeter.  The Veteran has specifically reported periods in which he performed "end of runway duty," which he described as last-chance inspection for aircraft before they took off.  He also reported that during slack times, he would throw a football around the base perimeter.    

The record documents that the Veteran served at Takhli RTAF base as a jet aircraft mechanic/assistant crew chief and crew chief with duties including inspections and repairs.  The Board finds the Veteran's hearing testimony and other statements of record reporting proximity to the base perimeter are credible, as they are consistent with the Veteran's service records.  Considering the Veteran's military occupational specialty and his credible testimony before the Board, the weight of the evidence is at least in equipoise regarding whether his duties frequently took him near the perimeters of Takhli RTAF base.  Consequently, the Board finds that based on the particular circumstances of this case and in light of all of the supporting evidence, this Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  As ischemic heart disease and diabetes are presumptive conditions, no nexus opinion is needed.  The Veteran's claims of entitlement to service connection are granted. 


ORDER

Service connection for ischemic heart disease is granted.

Service connection for diabetes is granted.  


REMAND

The record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  See August 2014 SSA decision.  Records in the possession of the SSA could be supportive of the appellant's claims.  Thus, further development to obtain those records is in order.



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all outstanding treatment records.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


